TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00488-CR


Herman McMillin, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 9034140, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due December 12, 2003.  The time for filing was
extended twice on counsel's motion.  On February 9, 2004, in granting the second extension, this
Court ordered appellant's appointed attorney, Mr. John S. Butler, to file a brief on appellant's behalf
no later than March 15, 2004.  Counsel did not file a brief as ordered.
The district court is ordered to conduct a hearing to determine whether counsel has
abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If present counsel is not prepared to prosecute this appeal in a timely fashion, the
court shall appoint substitute counsel who will effectively represent appellant on appeal.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than May 5, 2004.  Rule 38.8(b)(3).
It is ordered April 8, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish